DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23, 25, 28-34, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thenin (WO2014/174424) in view of Gueret (US2014/0003857).
Regarding Claim 19, Thenin discloses an applicator (2) for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows, having an applicator member (8) having:
a core (10) that extends along a longitudinal axis (X), and 
a plurality of spikes (20, 50) that are carried by the core (10) and are disposed in a plurality of longitudinal rows (30), 
wherein, within one longitudinal row out of at least two longitudinal rows about the longitudinal axis of the core, at least one spike is reinforced (bottom portion 21, of spikes 20) at its base and extends between spikes that do not have a reinforcement (reinforced spikes 20 are disposed between non-reinforced spikes 50, best shown in Figures 18-20), 
wherein the height of the reinforcements is less than half the total height of the reinforced spikes (refer to Page 4 of the translation which states that the reinforcement may have a height between 0 and 5mm and that the total height of the spikes may be less than or equal to 5mm; thus, for embodiments where the reinforcement has a height of less than 2.5mm and the total spike height is 5mm, the height of the reinforcement is less than half the total height of the reinforced spike), the reinforcements of the reinforced spikes have a cross section with an elongate shape in the direction of the longitudinal axis of the core (best shown in Figure 13 wherein the reinforcement of the reinforced spike is depicted as having an elongated/square shape; additionally refer to 
wherein said at least one reinforced spike belongs to a circumferential row of spikes (best shown in Figure 17), and 
wherein a major axis, along which long sides of the cross-section of the reinforcements of the reinforced spikes extend, is oriented parallel to the longitudinal axis (since the reinforcement is less than half the height of the spike, the long side of each reinforcement of the reinforced spikes occurs at either a base of the spike, i.e. the portion of the spike that joins the core; or alternatively at a portion of the spike that joins the non-reinforced portion, refer to annotated Figure 13, below; thus a major axis along which long sides of the cross section of the reinforcements of the reinforced spikes extend, passing through the base of each spike is a parallel to the longitudinal axis).  Refer additionally to Figures 1-20.  
Thenin does not disclose wherein the reinforced spike within one circumferential row of spikes has two adjacent spikes within said circumferential row that do not have reinforcement, and said at least one reinforced spike has two closest spikes within two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs 
Gueret discloses a similar applicator (8, Figure 13A) for applying a cosmetic product to the eyelashes having a plurality of spikes (22, 68) arranged in a circumferential row (see spikes arranged about circumference of core, 20, in Figure 13A) such that the spikes alternate between a reinforced spike (22) and a non-reinforced spike (68).  Gueret further discloses that “each row may alternate the teeth 22 and 68 along the core” (refer to Paragraph [0121]).  Providing each row with alternating teeth will result in a configuration wherein the reinforced spike has two closest spikes within two longitudinal rows adjacent to the longitudinal row to which the reinforced spike belongs that do not have a reinforcement and additionally, within a given circumferential row of spikes, the two spikes adjacent a reinforced spike within the circumferential row will not have a reinforcement.  Refer additionally to Figures 1-16.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thenin’s applicator such that the two closest spikes within the two adjacent longitudinal rows do not have a reinforcement, as taught by Gueret, since such a configuration is well-known in the art 
The claimed phrase “moulded” is being treated as a product by process limitation; that is the applicator member is formed using a moulding process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Thenin teaches the applicator member is molded (Refer to page 5). 

    PNG
    media_image1.png
    405
    1030
    media_image1.png
    Greyscale

Regarding Claim 20, the combination of Thenin and Gueret discloses the applicator according to claim 19, as disclosed above.  Thenin further discloses wherein one spike out of two is reinforced at its base along more than half the length of said longitudinal row (the entire row alternates between reinforced spikes and non-reinforced spikes; refer to Figures 16 and 18-20).
Regarding claim 23, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforcements (21) of the reinforced spikes have a cross section which increases in size towards the core (Page 12, rectilinear portions converge towards or diverge away from one another in the direction of the free end).
Regarding claim 25, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforced spikes have a semi-conical body above the corresponding reinforcements (best shown in Figures 2-4, 13-20).
Regarding claim 28, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein a ratio between a height of each reinforcement and a total height of the spike it reinforces is between 0.1 and 0.5 (refer to Page 4, which states that the total height of the spike may be less than or equal to 5mm and the height of the reinforcement may be between 0mm and 5mm, and preferably between 1mm and 4mm.  Considering a spike having a total height of 5mm and a reinforcement having a height of 2mm, then the ratio between the a height of the reinforcement and a total height of the spike would be 0.4, which is within the claimed range).
Regarding claim 29, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses that the height of the reinforcements is constant (Figures 10, 12) along the longitudinal axis of the core (Page 11, 7th and 8th Paragraph).  
Regarding claim 30, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforced spikes are a same height as the spikes that do not have a reinforcement (Page 11, the teeth in a longitudinal row are all the same height, Figures 18-19).
Regarding claim 31, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin discloses wherein the spikes in the longitudinal row that do not have reinforcements have a conical shape (Figures 18-19). 
Regarding claims 32 and 40, the combination of Thenin and Gueret discloses the applicator according to claim 19.  The combination does not explicitly disclose wherein within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core; however, the combination does disclose that the height of the spikes within one longitudinal row can have varying heights (refer to Thenin, Figure 11).  Gueret discloses wherein within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core (refer to Figure 15A which shows the envelope of the applicator member continually decreasing).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Thenin and Gueret such that within one longitudinal row, a height of the spikes decreases in a direction of a distal end of the core along at least half the length of the core since such a configuration is well-known and since such a modification provides the advantage of allowing a user to more easily access portions of an eyelid near the tear duct.  
Regarding claim 33, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the elongation axis of the spikes is perpendicular with respect to a surface of the core at a point at which the spikes are attached to the core (Figures 10 – 12, Page 11 defines                         
                            γ
                             
                        
                    as being 90⁰, i.e. perpendicular).
Regarding claim 34, the combination of Thenin and Gueret discloses the applicator according to claim 19, as applied above.  Thenin further discloses wherein the reinforcements of the reinforced spikes are a same material as the core (refer to Page 5, last Paragraph which states that the teeth/spikes are made of the same material as the core).  
The claimed phrase “moulded together” is being treated as a product by process limitation; that is the reinforced spikes and the core are formed using a moulding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  MPEP 2113.  Thenin teaches the reinforced spikes are moulded together with the core from the same material (Refer to Page 5).
Regarding claim 36, the combination of Thenin and Gueret discloses an applicator according to claim 19, as applied above.  Thenin further discloses a device (1) for packaging and applying a product to the eyelashes and/or eyebrows, and a container (3) containing the product (P).  Refer to Figure 1.
Regarding claims 38 and 39, the combination of Thenin and Gueret disclose the applicator according to claim 29, as applied above. Thenin further discloses wherein the height of the reinforcements is between 0.17mm and 1.5mm, or between 0.17mm and 1.55mm (refer to Page 4 which states the height of the spike is between 0.5mm and 5mm, which encompasses the claimed range).  
Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thenin and Gueret as applied to claim 19 above, and further in view of Wyatt (US7654271).
Regarding claims 35 and 41, the combination of Thenin and Gueret disclose the applicator according to claim 19 as applied above.  Thenin further discloses wherein the spikes are disposed around the longitudinal axis of the core along crowns of spikes (radial row of spikes occupying the same position along the perimeter of the core).  The combination does not disclose two consecutive crowns along the longitudinal axis of the core being offset angularly by a non-zero angle equal to half the angular pitch between the spikes of a crown; however, the combination does disclose that the rows may be offset or staggered (refer to Thenin, Page 4).  Wyatt discloses a similar applicator (10) for applying a cosmetic to the eyelashes having an application member (20) comprising a plurality of spikes (30) disposed along a core (16), resulting in a crown of spikes (Figures 31B-C, 44-56), wherein two consecutive crowns along the longitudinal axis (32) of the core being offset by an angle equal to half the angular pitch between the spikes of a crown (Figures 57A‐D graphically show crowns spaced approximately halfway between adjacent crowns; and Column 8, lines 41‐50), demonstrating that it is well‐known in the art to stagger spikes such that two consecutive crowns are offset by half . 
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
Argument #1:
Thenin does not teach two adjacent spikes to a reinforced spike within the crown to which the reinforced spike belongs and the two closest spikes within the two adjacent longitudinal rows that do not have a reinforcement.
Response #1:
Thenin is not being relied upon for the aforementioned limitation. Rather, Thenin was modified with the teachings of Gueret for providing the two adjacent spikes to a reinforced spike within the crown to which the reinforced spike belongs and the two 


Argument #2:
In Thenin, the reinforced spikes have a cross-section with an elongate shape in a direction perpendicular of the longitudinal axis of the core, not in the direction of said longitudinal axis as presently claimed.  This is readily apparent from Thenin Figure 18.
Response #2:
While Thenin’s Figure 18 depicts the reinforced spikes, 20, as being oriented such that the elongated shape is perpendicular to the longitudinal axis of the core, Thenin explicitly discloses that the orientation of the reinforced spikes can be changed, as illustrated in the embodiment disclosed in Figure 9, wherein the elongated portion of the reinforced spike is shown to be oriented parallel, i.e. “in a direction” to the longitudinal axis (X).  Thenin further discloses that characteristics of various embodiments of the invention “may be combined with one another as parts of variants which are not illustrated” (refer to Page 12 of the translation), thereby demonstrating that providing the applicator illustrated in Thenin Figure 18 with the reinforced spikes rotated 90 degrees, as illustrated in Figure 9, is within the scope of the invention.  Thus, Thenin teaches the reinforced spikes having a cross-section with an elongate shape in a direction perpendicular of the longitudinal axis of the core, not in the direction of said longitudinal axis as presently claimed.
Argument #3:



Response #3:
Gueret is not being relied upon for the teaching of a reinforced spike with respect to the meaning of the presently claimed invention since the base reference, Thenin already teaches a reinforced spike, in line with the meaning of the presently claimed invention.  Gueret is only being relied upon for teaching that alternating rows of differing spike types within a crown of spikes is well-known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772